Mr. Justice Dibell delivered the opinion of the court. 3. Mines and minebaxs, § 191*—when instruction as to demand for props erroneous. In an action by a miner for injuries sustained by the fall of a roof of a mine in which be was working, where the declaration charged the defendant with wilful failure to provide plaintiff with props when demanded, an instruction given for plaintiff requiring defendant to supply props when demanded, with no explanation that the statute requires that the demand should have been made on a certain person, held erroneous. 4. Mines and minebaxs, § 194*—when refusal of requested in* struction reversible error. In an action by a miner to recover for injuries alleged to have resulted from the wilful failure of defendant to furnish props, refusal of a requested instruction to find defendant not guilty if the injury to plaintiff was caused by his own want of care and not by reason of any violation of law, held reversible error, there being evidence that immediately after the accident a number of props were found in the room where plaintiff was working, and it was not clear but that he might have avoided the accident by using such props.